DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed October 27, 2022 has been entered.  Claims 3, 9, 11-13, 17, 18, 20, 22, 25, 26, and 31-54 are pending in the application.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 9, 11-13, 17, 18, 20, 31-36, 38-40, 45, 47, 48, 51, and 52 are rejected under 35 U.S.C. 103 as being unpatentable over:
Inan et al. (U.S. 2010/0094147 A1) (hereinafter – Inan)
Cerecedo et al. (WO 2013017717 A2) (hereinafter – Cerecedo)
Banet et al. (US 20140330090 A1) (hereinafter – Banet)
Wiard et al. (U.S. 2016/0081563 A1) (hereinafter – Wiard).
Re. Claim 3: Inan discloses a device for measuring biological information, the device comprising:
a device body comprising a platform for supporting a user ([0036] bodyweight sensing scale with a platform); 
a plurality of sensors integrated with the device body for sensing a plurality of biological signals including 
an electrocardiograph (ECG) signal ([0022] ECG sensor is included as a secondary sensor), 
an impedance plethysmograph (IPG) signal ([0043] impedance plethysmography sensors can be used), and 
a ballistocardiograph (BCG) signal (Abstract; ballistocardiogram sensor), 
the sensors including: 
at least one force sensor positioned to sense a force exerted on the device body, wherein the at least one force sensor measures the BCG signal as a varying force ([0050] and fig. 1B element 130; the BCG scale device is a force sensor) and 
measures a weight of a user standing on the platform ([0020] the BCG signal data is a weight because it uses weight variances to detect heart function); and 
at least two electrical signal sensors positioned on the platform to detect electrical signals via the feet of the user when the device is in use ([0025] and claim 27; a foot-to-foot ECG sensor is a two-electrode ECG circuit), 
wherein the at least two electrical signal sensors measure the ECG signal as a potential difference between the at least two electrical signal sensors ([0036] and Official notice reference “Cardiology Explained: Chapter 3 Excerpt” — previously cited; ECG detection and ECG is done by measuring a potential difference between two electrodes) and 
sensors measure the IPG signal as a varying voltage between the at least two electrical signal sensors via the feet of the user ([0043] and Official notice reference “Bioelectromagnetism...” section 25.3.1 — previously cited; impedance plethysmography sensors can be used and IPG is conducted by varying a voltage between two electrical sensors); and 
a processor housed in the device body ([0042] and fig. 1B element 140; processer), 
the processor coupled to the sensors to receive the plurality of biological signals (fig. 1A shows the flow of data collected through the processer which can be combined with the embodiment of 18 in accordance with paragraph [0102]); 
wherein the processor is configured to: 
extract time-dependent features from each of the ECG signal and the BCG signal ([0046] the waveform features of interest are time-dependent features for the BCG and ECG signals); and 
determine one or more biological parameters of the user from the extracted time-dependent features (claims 1 and 2; uses physiological characteristics of the ECG to process the BCG which are time-dependent features). 
However, Inan is silent on the electrical signal sensors being for both IPG and ECG signal collection and that the processor is configured to extract time-dependent features from each of the IPG signal, including heart rate.  
Cerecedo teaches a method and apparatus for obtaining cardiovascular information from the feet of a user that uses a plurality of electrodes to obtain both an IPG and ECG signal (Abstract) and correlates the IPG and the ECG to extract time dependent features (fig. 2 elements 240 and 250; the figure shows the signals time aligned to obtain the PAT) as well as determines heart rate using a single foot IPG signal (page 4 third paragraph).  
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the device of Inan to include electrical signal sensors for both IPG and ECG signals as well as configuring the processor to extract time-dependent features from the IPG signal, including heart rate, as taught by Cerecedo as a combination of known prior art elements in the same field of cardiovascular evaluation devices to yield the predictable result of providing additional functionality based on an IPG signal.
Inan in view of Cerecedo is silent on using the measured weight along with other biological parameters to compute a blood pressure and then generate output representative of the computed blood pressure.
Wiard teaches analogous art in the technology of hemodynamic properties using ballistocardiography (Paragraph 0006), and further teaches an invention having a processor configured to: 
calculate a blood pressure as a function of the one or more biological parameters and the measured weight (Paragraph 0048: blood pressure determination includes consideration of user parameters such as age, gender, height, and weight, as well as other biological parameters measured, such as PTT or PAT); and 
generate output representative of the computed blood pressure (Paragraph 0045: video display can display vital signs, including blood pressure).
It would have been obvious to one having skill in the art before the effective filing date to have modified Inan in view of Cerecedo to include the parameter of body weight in the calculation of a blood pressure as taught by Wiard, the motivation being that such a parameter allows for calibration of a blood pressure measurement (Paragraph 0048), and is of particular importance since ballistocardiography is a measurement of variation of force, i.e., body weight, as disclosed by Inan (Paragraph 0020). 
Wiard, in the combination above, teaches calculation of a mean arterial blood pressure as a function of one or more biological parameters and the measured weight of the user, including PAT, PTT, etc.  However, Wiard is silent regarding determination of systolic and diastolic blood pressure as a function of the one or more biological parameters and the measured weight of the user.  Wiard only discloses systolic and diastolic pressures implicitly in using pressure cuff measurements to calibrate constants used to later determine the mean arterial pressure as described above (Paragraph 0048).
However, Banet teaches analogous art in the technology of blood pressure monitoring (Paragraph 0044), and further teaches equations which relate systolic and diastolic blood pressure to PAT/PTT (Paragraphs 0061-0063: linear relationships defined for systolic and diastolic blood pressures and PTT/PAT).  Banet further teaches that such equations are modified and combined with patient biometric parameters such as patient weight (Paragraph 0061).  Thus, Banet teaches the claim requirements of computing systolic and diastolic blood pressures as a function of  the one or more biological parameters and the measured weight.
It would have been obvious to one of ordinary skill in the art before effective filing date of the invention to modify Inan, Cerecedo, and Wiard to further include calculating systolic and diastolic blood pressures as a function of the one or more biological parameters (e.g., PTT, PAT, etc…) as taught by Banet, the motivation being that doing so allows for extraction of additional measurements relevant to blood pressure monitoring.  The inclusion of Banet to Inan, Cerecedo, and Wiard can also be viewed as an obvious combination of known prior art elements (the combination teaching calculating biological parameters such as PAT, PTT, etc. in combination with using such parameters to determine systolic and diastolic blood pressures), and in the combination each element merely would have performed the same function as it did separately (calculating parameters, determining blood pressures from the same parameters), and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Re. Claim 9: Inan, Cerecedo, Wiard, and Banet teach the invention according to claim 3.  Inan further teaches the invention wherein the at least two electrical signal sensors are contact electrodes or capacitive sensors ([0025] electrodes contact the hands of the user and are also interpreted to do so with the foot-to-foot ECG system].
Re. Claim 11: Inan, Cerecedo, Wiard, and Banet teach the invention according to claim 3.  Inan further teaches the invention wherein the processor is further configured to select one of the plurality of biological signals as a gating signal; and process one or more of the other received signals using the gating signal as a reference ([0023] captured BCG signal is processed using detected ECG signal to generate the output BCG signal).
Re. Claim 12: Inan, Cerecedo, Wiard, and Banet teach the invention according to claim 3.  Inan further teaches the invention wherein the processor is configured to extract time-dependent features by: calculating an ensemble average of at least one of the biological signals over a plurality of samples; and determining at least one of time-dependent features using the ensemble average ([0009] ensemble averaging algorithms are used to average BCG data the waveform features of which are time-dependent).
Re. Claim 13: Inan, Cerecedo, Wiard, and Banet teach the invention according to claim 3.  Inan further teaches the invention wherein the processor is further configured to: 
compare at least one of the biological signals or the one or more biological parameters with at least one of a preset threshold or a baseline value ([0055] decreased BCG signal is a comparison);
determine, on the basis of the comparison, whether the at least one of the biological signals or the one or more biological parameters is indicative of a possible or expected adverse event ([0055] worsening heart failure); and 
generate output representative of the possible or expected adverse event ([0055] the decreased BCG signal coupled with the weight measurement is a generated output representing the possibility of the event).
Re. Claim 17: Inan, Cerecedo, Wiard, and Banet teach the invention according to claim 3.  Inan further teaches the invention wherein the processor is further configured to: 
receive information about one or more user characteristics from an external system ([0027] receive previously obtained cardiac data for the user from a remote location); and 
determine the one or more biological parameters in accordance with the one or more user characteristics ([0027] processor circuit processes the captured BCG signal using previously obtained data including cardiac output and stroke volume).

Re. Claim 18: Inan, Cerecedo, Wiard, and Banet teach the invention according to claim 3.  Inan further teaches the invention wherein the processor is further configured to: 
receive information about one or more measurements related to the user's body ([0027 and [0086] BCG and ultrasound measurements of cardiac output); and 
use the received information to calibrate at least one of the biological parameters ([0027] and [0086] calibrate the rms power of a subject to convert subsequent measurements to absolute measurements of cardiac output).
Re. Claim 20: Inan, Cerecedo, Wiard, and Banet teach the invention according to claim 3.  Inan further teaches the invention wherein the processor is further configured to: 
receive information about one or more measurements related to the user's body ([0027] processor uses the BCG signal with previously obtained data); and 
use the received information to calculate a cardiovascular metric ({(0027] compares the signal to a baseline to generate an output of stroke volume).
Re. Claim 31: Inan, Cerecedo, Wiard, and Banet teach the invention according to claim 3, and further disclose a device wherein the ECG signal, the IPG signal, and the BCG signal are time-aligned (Inan, [0046] ECG and BCG are correlated in time; Cerecedo, fig. 2; the IPG and ECG signals are correlated in elements 240 and 250).
Re. Claim 32: Inan, Cerecedo, Wiard, and Banet teach the invention according to claim 3, and further disclose a device wherein the processor is configured to extract the time-dependent features by determining one or more temporal relationships between the IPG signal and at least one of: the ECG signal and the BCG signal (Cerecedo, fig. 2 elements 240 and 250; the figure shows the signals time aligned to obtain the PAT).
Re. Claim 33: Inan, Cerecedo, Wiard, and Banet teach the invention according to claim 3, and further disclose a device wherein the electrical signal sensors of the at least two electrical signal sensors that measure the ECG signal also measure the IPG signal (Cerecedo, Abstract).
Re. Claim 34: Inan, Cerecedo, Wiard, and Banet teach the invention according to claim 3.  Inan further teaches the invention wherein the at least two electrical signal sensors comprise current applying electrodes that are configured to apply a current into each foot of a user standing on the platform, and wherein the sensors further include at least two additional electrical signal sensors that comprise receiving electrodes that are configured to measure a return signal from each foot of a user standing on the platform, the IPG signal determined from the return signal ([0043] the device can include foot-to-foot impedance cardiogram sensors).  Official notice is taken that foot-to foot or leg-to-leg bioimpedance measurements are taken using 4 electrodes: two electrodes for injecting current and two electrodes for measuring voltage (see for reference page 7 of “The Theory and Fundamentals of Bioimpedance Analysis...”).
Re. Claim 35: Inan, Cerecedo, Wiard, and Banet teach the invention according to claim 3.  Inan further teaches the invention wherein the processor is configured to reduce noise in at least one of the plurality of biological signals by: sensing a common mode signal in the electrical signal sensors ([0099] common-mode ECG input impedances are used); and adjusting the at least one of the plurality of biological signals using the common mode signal ([0096] stabilizing common-mode voltage prevents undesirable problems in the ECG recordings).
Re. Claim 36: Inan, Cerecedo, Wiard, and Banet teach the invention according to claim 3.  Inan further teaches the invention wherein the processor is configured to calculate an ensemble average by a process comprising: 
determine a measure of noise in the one of the plurality of biological signals ([0047] detected noise in the BCG signal); and 
determine a number of heartbeats over which to calculate the ensemble average based on the measure of noise ([0047] the number of heart contractions detected is the number determined to calculate the ensemble average).
Re. Claim 38: Inan, Cerecedo, Wiard, and Banet teach the invention according to claim 3.  Wiard further teaches the invention wherein the one or more biological parameters include a pulse transit time (PTT) and a pulse wave velocity (PWV) of the user, and wherein the processor is configured to determine a blood pressure of the user as a function of the PTT and the PWV (Paragraphs 0033-0037: Moens-Korteweg equations relating PWV and PTT, which is utilized by Wiard to provide blood pressure estimation from PTT).
Re. Claims 39 and 40: Inan, Cerecedo, Wiard, and Banet teach the invention according to claim 3.  Wiard further teaches the invention wherein the one or more biological parameters include a pulse arrival time (PAT) of the user and pulse transit time (PTT) of the user, and wherein the processor is configured to determine a blood pressure of the user as a function of the PAT and PTT (Paragraph 0048: calibration of blood pressure includes additional user parameters in conjunction with PAT and PTT measurements as part of the process by which blood pressure is determined by Wiard). 
Re. Claim 41: Inan, Cerecedo, Wiard, and Banet teach the invention according to claim 3.  Wiard further teaches the invention wherein the processor is configured to determine a blood pressure of the user as a function of an age, height, and gender of the user in combination with the one or more biological parameters (Paragraph 0048: blood pressure is calculated in conjunction with biological parameters such as PAT and PTT and is further calibrated with, additionally, age, height, and gender).
Re. Claim 45: Inan, Cerecedo, Wiard, and Banet teach the invention according to claim 3.  Wiard further teaches the invention wherein the one or more biological parameters comprise a pulse arrival time (PAT) and a pulse transit time (PTT), and wherein the one or more biological parameters used by the processor to compute the blood pressure include the PAT and the PTT (Paragraph 0048: blood pressure calculation in conjunction with PAT and PTT measurements).
Re. Claim 47: Inan, Cerecedo, Wiard, and Banet teach the invention according to claim 3, and further disclose wherein the processor is further configured to:
receive a user's weight from the at least one force sensor (Inan, Paragraph 0020);
obtain one or more of a plurality of calibration coefficients based at least in part on the received weight; and compute the blood pressure as a function of the obtained calibration coefficients (Wiard, Paragraph 0048).
Re. Claim 48: Inan, Cerecedo, Wiard, and Banet teach the invention according to claim 3.  Inan further teaches the invention wherein the processor is further configured to compute a stroke volume for a user by: 
determining an amplitude of a J wave from the BCG (Inan et al. [0082]); and 
computing the stroke volume as a function of the amplitude of a J wave (Inan et al. [0082]).
Re. Claim 51: Inan, Cerecedo, Wiard, and Banet teach the invention according to claim 3.  Inan further teaches the invention wherein the processor is further configured to: 
determine a body fat measurement based on an impedance sensed by the at least two electrical signal sensors (Inan et al. [0075] and [0028]; the EMG signal comes from body fat signal measurements from the Omron HBF-500, the user manual is included to show the body fat measurements); and 
adjust the BCG signal using the body fat measurement and the measured weight (Inan et al. [0074]; the EMG signal is used to detect motion artifacts for processing the BCG signal).
Re. Claim 52: Inan, Cerecedo, Wiard, and Banet teach the invention according to claim 3, and further disclose wherein the processor is further configured to: 
receive a measured heart rate (Cerecedo, third paragraph on page 4; IPG heart rate sensing) 
from the at least two electrical signal sensors (Cerecedo, claim 8; IPG measuring uses four electrodes); 
determine a period of stability of the measured heart rate (Cerecedo, incorporates by reference in the third paragraph on page 4 Diaz et al. “Heart Rate Detection from Single-Foot...” which states in the first paragraph of page 6491 that the stable signal shown is measured while the subject standing still); and 
cause the plurality of biological signals to be sensed during the period of stability of the measured heart rate (Diaz et al. “Heart Rate Detection from Single-Foot...” right column and figure 7; heart rate is determined as distinct from other signal components such as respiration and this is the IPG heart rate signal used by Diaz Cerecedo et al. in combination with the ECG signal).

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over: 
Inan et al. (U.S. 2010/0094147 A1) (hereinafter – Inan)
Cerecedo et al. (WO 2013017717 A2) (hereinafter – Cerecedo)
Wiard et al. (U.S. 2016/0081563 A1) (hereinafter – Wiard)
Banet et al. (US 20140330090 A1) (hereinafter – Banet)
Bocko et al. (U.S. 2014/0200469 A1) (hereinafter – Bocko).
Re. Claim 22: Inan, Cerecedo, Wiard, and Banet teach the invention according to claim 3, including wherein the at least two electrical signal sensors are configured to detect electrical signals; however, Inan, Cerecedo, Wiard, and Banet are silent regarding detecting the signals without direct contact with the user's skin. 
Bocko teaches a non-contact ECG system where the sensors can be placed in proximity to the subject or worn in clothing ([0012] and fig. 1 element 10).  Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to substitute the non-contact sensors taught by Bocko for the electrical signal sensors of Inan, Cerecedo, Wiard, and Banet as a simple substitution of known prior art elements to yield the predictable result of detecting an electrical signals through a user’s clothing, such as their socks.

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over: 
Inan et al. (U.S. 2010/0094147 A1) (hereinafter – Inan)
Cerecedo et al. (WO 2013017717 A2) (hereinafter – Cerecedo)
Wiard et al. (U.S. 2016/0081563 A1) (hereinafter – Wiard)
Banet et al. (US 20140330090 A1) (hereinafter – Banet)
Deb et al. (“Cuff-less Estimation of Blood Pressure...”) (hereinafter – Deb).
Re. Claim 25: Inan, Cerecedo, Wiard, and Banet teach the invention according to claim 3, including wherein the one or more biological parameters comprise a blood pressure, and wherein the processor is further configured to determine the blood pressure by determining at least two independent systolic time intervals (STIs) from the plurality of biological signal (Wiard, Paragraph 0048: use of PTT and PAT, considered to be STIs in accordance with Paragraph 0036 of Applicant’s Specification).  However Inan, Cerecedo, Wiard, and Banet do not explicitly teach using each of the at least two STIs to independently calculate systolic and diastolic blood pressures.
Deb teaches a cuff-less estimation of blood pressure that evaluates systolic blood pressure based on PAT and diastolic blood pressure based on PTT (section 6 Discussion and Conclusions; the SBP is better evaluated using PAT and DBP can still be evaluated as suggested by Payne et al. which uses PTT), which is advantageous in that PAT can yield better estimations of SBP specifically as opposed to PTT.  Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to further modify the device Inan, Cerecedo, Wiard to include determining a patient’s diastolic and systolic blood pressure by determining at least two independent systolic time intervals, including PTT and PAT, as taught by Deb as a combination of known prior art elements to yield the predictable result of providing a better assessment of the SBP of a patient.

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over: 
Inan et al. (U.S. 2010/0094147 A1) (hereinafter – Inan)
Cerecedo et al. (WO 2013017717 A2) (hereinafter – Cerecedo)
Wiard et al. (U.S. 2016/0081563 A1) (hereinafter – Wiard) 
Banet et al. (US 20140330090 A1) (hereinafter – Banet)
Pagnacco et al. (U.S. 7,163,516 B1) (hereinafter – Pagnacco).
Re. Claim 26: Inan, Cerecedo, Wiard, and Banet teach the invention according to claim 3.  Inan further discloses a device further comprising at least one force sensor positioned to sense a force exerted on the device body by the user and a processor that detects weight variations ([0042]). However, Inan, Cerecedo, Wiard, and Banet are silent on including a plurality of force sensors for assessing a patients balance or dizziness. 
Pagnacco teaches a device for measuring balance forces that determines, 
from measurements by the force sensors (col 6 lines 18-24; multiple force components and moments along multiple axes are interpreted to use multiple sensors), 
a center of pressure exerted by the user on the device body (col 6 lines 18-24; measuring a force moment is measuring the center of the force applied at a distance from a fulcrum); 
determines any variance or deviation in the center of pressure over a measurement duration (col 12 lines 30-35; measuring balance or sway forces over a predetermined period of time); 
when the variance or deviation exceeds a predetermined threshold (col 12 lines 51-55; falling outside of age-based balance/stability parameters), 
determine that the user is exhibiting dizziness or poor balance (col 12 lines 51-55; identified as a balance patient); and 
generate an output based on the determination that the user is exhibiting dizziness or poor balance (col 12 lines 56-59; warns the doctor of a patient at increased risk). 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to combine the balance measuring system taught by Pagnacco with the weight measuring device disclosed by Inan, Cerecedo, Wiard, and Banet as a combination of known prior art elements to yield the predictable result of providing additional functionality to determine the balance stability of a patient.

Claim 37 is rejected under 35 U.S.C. 103 as being unpatentable over: 
Inan et al. (U.S. 2010/0094147 A1) (hereinafter – Inan)
Cerecedo et al. (WO 2013017717 A2) (hereinafter – Cerecedo)
Wiard et al. (U.S. 2016/0081563 A1) (hereinafter – Wiard)
Banet et al. (US 20140330090 A1) (hereinafter – Banet)
Wiard et al. (US 20130310700 A1) (hereinafter – Wiard ‘700).
Re. Claim 37: Inan, Cerecedo, Wiard, and Banet, as applied to claim 3, discloses a device wherein the one or more biological parameters include a pulse transit time (PTT) (Diaz Cerecedo et al. fig. 1; PTT is shown evaluated based on waveform analysis; alternatively or additionally, Wiard, Paragraph 0048). Although Wiard discusses utilizing I-waves or J-waves as a timing signal to calculate PTT (Paragraph 0031), Inan, Cerecedo, Wiard, and Banet are silent on determining the PTT by comparing I waves and J waves in the BCG signal. 
Wiard ‘700 teaches a BCG sensor system that determines PTT using the I and J waves of the BCG as the first time point ([0068]).  Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the device of Inan, Cerecedo, Wiard, and Banet to include measuring PTT using the I and J waves of the BCG as taught by Wiard ‘700 as a combination of known prior art elements in the same field of BCG sensing devices to yield the predictable result of determining the PTT.


Claims 42 and 54 are rejected under 35 U.S.C. 103 as being unpatentable over: 
Inan et al. (U.S. 2010/0094147 A1) (hereinafter – Inan)
Cerecedo et al. (WO 2013017717 A2) (hereinafter – Cerecedo)
Wiard et al. (U.S. 2016/0081563 A1) (hereinafter – Wiard)
Banet et al. (US 20140330090 A1) (hereinafter – Banet)
Garrard et al. (“The Relationship of Alterations in Systolic Time Intervals...”) (hereinafter – Garrard).
Re. Claims 42 and 54, Inan, Cerecedo, Wiard, and Banet teach the invention according to claim 3, but do not teach the one or more biological parameters of the user including a pre-ejection period (PEP) and a left-ventricular ejection time (LVET), and wherein the processor is further configured to compute an ejection fraction based on a ratio of the PEP and the LVET. 
Garrard teaches a method for determining ejection fraction using the relationship between PEP and LVET which operates in a non-invasive manner (Abstract).  Garrard uses non-invasive techniques including ECG and pulse tracing to obtain systolic time intervals including PEP and LVET and then calculates the ejection fraction using the ratio of PEP/LVET (Abstract and figure 1).  
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to further modify the device of Inan, Cerecedo, Wiard, and Banet to include identifying PEP and LVET and then using the ratio to calculate ejection fraction as taught by Garrard as a combination of known prior art elements in the same field of cardiovascular monitoring devices to yield the predictable result of gaining the added functionality of monitoring ejection fraction in a non-invasive manner.

Claims 43 and 44 are rejected under 35 U.S.C. 103 as being unpatentable over: 
Inan et al. (U.S. 2010/0094147 A1) (hereinafter – Inan)
Cerecedo et al. (WO 2013017717 A2) (hereinafter – Cerecedo)
Wiard et al. (U.S. 2016/0081563 A1) (hereinafter – Wiard)
Banet et al. (US 20140330090 A1) (hereinafter – Banet)
Brown (U.S. 2006/0287889 A1) (hereinafter – Brown).
Re. Claims 43 and 44: Inan, Cerecedo, Wiard, and Banet teach the invention according to claim 3, but do not teach an identification system for identifying a specific user from among a plurality of users, including using the ECG signal or BCG signal as an identifier. 
Brown teaches a health monitoring system that is configured to identify a user by: 
storing a plurality of user identifiers ([0013] remotely monitoring a plurality of patients with identification via biometric information), 
each user identifier associated in a dataset with a set of biological parameters previously determined by the device ([0022] and [0103]; biometric information includes heart beat signature metrics, i.e. ECG and BCG data, which must be previously enrolled, i.e. determined); and 
obtaining a new biological parameter for an unknown user standing on the platform of the device; and matching the unknown user to one of the plurality of user identifiers by comparing the new biological parameter to the sets of biological parameters associated with the stored user identifiers ([0085]-[0086] biometric information is received and compared to previously obtained data to establish if it matches an authorized user). 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the device of Inan, Cerecedo, Wiard, and Banet to include a system to identify a patient standing on the platform as taught by Brown as a combination of known prior art elements in the same field of monitoring health parameters of multiple patients to yield the predictable result of enabling the device to store profiles for allowing use by multiple patients.

Claim 46 is rejected under 35 U.S.C. 103 as being unpatentable over: 
Inan et al. (U.S. 2010/0094147 A1) (hereinafter – Inan)
Cerecedo et al. (WO 2013017717 A2) (hereinafter – Cerecedo)
Wiard et al. (U.S. 2016/0081563 A1) (hereinafter – Wiard)
Banet et al. (US 20140330090 A1) (hereinafter – Banet)
Garudadri et al. (US 20100081946 A1) (hereinafter – Garudadri).
Re. Claim 46: Inan, Cerecedo, Wiard, and Banet teach the invention according to claim 45.  Banet further teaches the invention wherein the processor is configured to compute the blood pressure, which comprises a systolic blood pressure (SBP) and a diastolic blood pressure (DBP) (Banet, see rejection of claim 1). 
Banet states that PAT (pulse arrival time) correlates inversely to SBP (systolic blood pressure) and DBP (diastolic blood pressure) (Paragraph 0061).  However, Banet appears to use the terms “PAT” and “PTT” (pulse transit time) interchangeably since Equations (6) and (7) use the term “PTT” for calculation of SBP and DBP, while Paragraph 0061 references such equations using the term “PAT.”  Such equations are also combined with biometric parameters such as weight (Paragraph 0061, see rejection of claim 1).  Thus, Banet appears to disclose an explicit linear relationship between diastolic blood pressure and PTT in Equation (7).  Although Banet describes using PAT and PTT interchangeably to determine linear equations to calculate DBP and SBP, solely for the sake of prosecution, Examiner presents the art of Garudadri which teaches that PTT and PAT are interrelated:
Garudadri teaches analogous art in the technology of blood pressure monitoring (Abstract).  Garudadri teaches that it is known in the prior art that pulse transit time can be “typically measured indirectly through a related quantity known as a Pulse Arrival Time (PAT)” (Paragraph 0008).
Thus, should Applicant find Equations (6) and (7) described in Banet as insufficient in disclosing a linear relationship between 1) a SBP and PAT and 2) a DBP and PTT, modifying the PTT term of Equation (6) of Banet with an equivalent function of PAT as taught by Garudadri can be considered an obvious substitution of known prior art elements for performing the same purpose, particularly since Garudadri states that SBP and DBP are both well-known to be calculated from PTT, and that a relationship between PAT and PTT exists in the prior art as well, wherein a substitution of an equivalent function of PAT for PTT would predictably perform the same function of measuring blood pressure, whether systolic or diastolic.

Claim 49 is rejected under 35 U.S.C. 103 as being unpatentable over: 
Inan et al. (U.S. 2010/0094147 A1) (hereinafter – Inan)
Cerecedo et al. (WO 2013017717 A2) (hereinafter – Cerecedo)
Wiard et al. (U.S. 2016/0081563 A1) (hereinafter – Wiard)
Banet et al. (US 20140330090 A1) (hereinafter – Banet)
Bernstein et al. (U.S. 2002/0193689 A1) (hereinafter – Bernstein)
Re. Claim 49: Inan, Cerecedo, Wiard, and Banet teach the invention according to claim 3, and further disclose a device wherein the processor is configured to compute a stroke volume for a user (Inan et al. [0027]) and detects IPG signals (Cerecedo, Abstract).  However, Inan, Cerecedo, Wiard, and Banet do not explicitly disclose determining an amplitude of an IPG peak from the IPG and computing the stroke volume as a function of the amplitude of an IPG peak. 
Bernstein teaches an apparatus for determining stroke volume and cardiac output that uses the amplitude of peaks in the impedance signal as well as the timing of the ECG signal to determine stroke volume ([0096]).  Given that , Inan, Cerecedo, Wiard, and Banet collect both ECG signals and IPG signals as well as calculate stroke volume, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the device of , Inan, Cerecedo, Wiard, and Banet to include determining stroke volume based on the peak amplitudes of an IPG signal as taught by Bernstein as an alternate/additional/redundant method for calculating stroke volume using methodology known in the art.

Claim 50 is rejected under 35 U.S.C. 103 as being unpatentable over: 
Inan et al. (U.S. 2010/0094147 A1) (hereinafter – Inan)
Cerecedo et al. (WO 2013017717 A2) (hereinafter – Cerecedo)
Wiard et al. (U.S. 2016/0081563 A1) (hereinafter – Wiard)
Banet et al. (US 20140330090 A1) (hereinafter – Banet)
Chesney et al. (U.S. 5,211,177 A) (hereinafter – Chesney)
Re. Claim 50: Inan, Cerecedo, Wiard, and Banet teach the invention according to claim 3, and further disclose a device wherein the processor is configured to compute a stroke volume for a user (Inan et al. [0027]) and detects IPG signals (Diaz Cerecedo et al Abstract).  However, Inan, Cerecedo, Wiard, and Banet does not explicitly disclose determining an amplitude of an IPG peak from the IPG and using the formula: 
SV = R + S*HR + T*BSA + U*Age + V*ET
where HR is heart rate, BSA is body surface area, and ET is ejection time, and where R, S, T, U and V are constants derived from calibrations of the device. 
Chesney teaches a method of calculating the stroke volume using the same equation and parameters (col 5 lines 21-31) with constants that are refined and adjusted (i.e. calibrated) as additional data are collected for the specific advantage of producing more accurate determinations {col 5 lines 46-51).  
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to further modify the Inan, Cerecedo, Wiard, and Banet to include the same formula taught by Chesney as a combination of known prior art elements in the same field of cardiovascular measurement devices to yield the predictable result of producing more accurate stroke volume calculations.

Claim 53 is rejected under 35 U.S.C. 103 as being unpatentable over: 
Inan et al. (U.S. 2010/0094147 A1) (hereinafter – Inan)
Cerecedo et al. (WO 2013017717 A2) (hereinafter – Cerecedo)
Wiard et al. (U.S. 2016/0081563 A1) (hereinafter – Wiard)
Banet et al. (US 20140330090 A1) (hereinafter – Banet)
Piipponen (U.S. 2013/0211482 A1) (hereinafter -- Piipponen) as evidenced by Pathway Medicine (“Breathing Cycle”) (hereinafter – Breathing Cycle).
Re. Claim 53:  Inan, Cerecedo, Wiard, and Banet teach the invention according to claim 3, and further device that is capable of distinguishing a respiratory signal in low frequencies of the BCG signal (Cerecedo, figure 7).  However, Inan, Cerecedo, Wiard, and Banet do not explicitly disclose a device wherein the processor is further configured to: 
apply a low pass filter to the BCG signal to product a signal indicative of a breathing motion;
calculate a respiratory signal based on the signal indicative of a breathing motion; and 
compute an expiratory volume based on the respiratory signal. 
Piipponen teaches an apparatus that uses ballistocardiography to obtain a respiratory signal ([0012]).  The apparatus of Piipponen uses a low pass filter on BCG data to obtain the respiratory signal ([0012]), then calculates a respiratory signal ([0037]-[0038] and fig. 9), to obtain a waveform that contains respiratory phase data, which includes a tidal volume (i.e. inspiratory/expiratory volume) information as the peaks of the breathing cycle waveform as evidenced by the first image of Pathway Medicine, which is advantageous in that it yields additional information about respiratory patterns using the same sensing technology. 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to further modify the device of Inan, Cerecedo, Wiard, and Banet to include filtering a BCG signal for breathing motion to calculate a respiratory signal and compute an expiratory volume as taught by Piipponen as a combination of known prior art elements in the same field of  ballistocardiography to yield the predictable result of gaining the added functionality of monitoring respiratory information.

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN XU whose telephone number is (571)272-6617. The examiner can normally be reached Mon-Fri 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on (571) 272-4233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.X./Examiner, Art Unit 3791                                                                                                                                                                                                        

/DEVIN B HENSON/Primary Examiner, Art Unit 3791